EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claims 8 – 16 have been rejoined.

In the claims,
Claim 1, line 1, delete “A composition [composition (C)]” and insert “A composition (C)”.
Claim 1, line 3, after “a” and before “polymer”, delete “VDC” and insert “a vinylidene chloride (VDC)”.
Claim 1, line 7, replace “ester-of” with “ester of”.
Claim 3, line 8, after “-OH” and before “wherein”, delete “and -OR4,” and insert “, -OR4, and –NR5R6 radicals,”.
Claim 3, line 10, after “group,” and before “R5”, delete “and wherein R3 is also chosen from the –NR5R6 radicals, in which” and insert “and wherein”.
Claim 4, line 1, after “the” and before “ethylenically”, and insert “at least one”.
Claim 5, lines 1-3, replace “the VDC polymer is selected from the group consisting of vinylidene chloride (VDC)/methyl acrylate (MA) copolymers” with “the at least one 
Claim 6, line 1, between “sorbate” and “(I)”, insert “ester of formula”, 
Claim 7, line 2, between “sorbate” and “(I)”, insert “ester of formula”,
Claim 8, line 1, after “manufacturing” and before “composition”, insert “the”,
Claim 8, line 2, after “VDC” and before “are”, delete “polymers, the sorbate (I), and when applicable, other ingredients,” and insert “polymer and the sorbate ester of formula (I)”,
Claim 9, line 1, after “from” and before “composition”, insert “the”,
Claim 10, line 3, after “supplying” and before “composition”, insert “the”,
Claim 10, line 3, after “bringing” and before “composition”, insert “the”,
Claim 10, line 5, after “the” and before “through”, delete “molten composition (C)” and insert “the composition (C) which is molten”,
Claim 10, line 6, after “obtain” and before “layer”, delete “a” and insert “the”,
Claim 11, line 2, after “said” and before layer”, insert “at least one”,
Claim 12, line 1, delete “The assembly” and insert “The multi-layer assembly (A)”. 
Claim 12, line 1, after “providing” and before “layer (O)”, delete “a” and insert “at least one”,
Claim 13, line 1, delete “The assembly” and insert “The multi-layer assembly (A)”,
Claim 13, line 2, after “wherein” and before “at least one”, insert “the”,
Claim 14, line 1, delete “The assembly” and insert “The multi-layer assembly (A)”,
Claim 14, line 1, after “claim 11,” and before “a”, delete “which is a multi-layer assembly wherein a” and insert “wherein the”,
Claim 14, line 2, after “of” and before “composition”, insert “the”,
Claim 15, line 1, after “the” and before “of”, delete “the assembly” and insert “the multi-layer assembly (A)”,
Claim 15, line 1, after “wherein” and before “layer”, insert “the”,
Claim 16, line 1, after “the” and before “assembly”, insert “multi-layer”,
Claim 16, line 8, after “perfumes” and before “, pipe line”, delete “and the like”, and
Claim 19, lines 1-3, replace “is selected from the group consisting of vinylidene chloride (VDC)/methyl acrylate (MA) copolymers having” with “has”.

Authorization for this examiner’s amendment was given in a telephone interview with Carlyn Anne Burton on 07 May 2021.



Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 3 – 20 are allowed with claims 8 – 16 being rejoined, as discussed below.

The present claims are allowable over the closest prior art of Kaas and Mueller (US Patent Application 2003/0113570 A1, published 19 Jun. 2003, hereinafter Kaas) in view of Matheson and Boyer (US Patent 2,313,757, published 16 Mar. 1943, hereinafter Matheson) and further in view of Chow and Shimo (US Patent Application 2007/0275197 A1, published 29 Nov. 2007, hereinafter Chow).

Kaas and Mueller (US Patent Application 2003/0113570 A1, published 19 Jun. 2003, hereinafter Kaas) teaches a flexible film for packaging articles comprising a polyvinylidene chloride-methyl acrylate copolymer and a dienophile blended with the copolymer (Abstract).  Kaas teaches the preferred weight ratio of the copolymer is about 97.25 wt.% vinylidene chloride and about 7.75 wt.% methyl acrylate (paragraph 0045) and the amount of dienophile is 0.05 to 5 wt.% (Abstract).
Kaas teaches the inclusion of a dienophile; however, Kaas does not disclose the dienophile is specifically a sorbate ester.



    PNG
    media_image1.png
    195
    364
    media_image1.png
    Greyscale

In which at least one of the radicals R and R’ contains non-benzoid unsaturation (page 1, 1st column, lines 41-55).  Matheson teaches that a wide variety of such unsaturated esters have been tested and shown to be effective light stabilizing agents for polymeric vinylidene chloride products (page 1, 2nd column, lines 4-7).  Matheson teaches that the amount of the stabilizer should be about 1 to about 10 wt.% (page 1, 2nd column, lines 8-13).  Matheson teaches that the compound includes ethyl esters of the structure shown above (page 1, 2nd column, lines 44-51); that is, R’ is an ethyl group.
Matheson does not disclose the additive is specifically a sorbate ester.

Chow and Shimo (US Patent Application 2007/0275197 A1, published 29 Nov. 2007, hereinafter Chow) teaches a polymer composition in which a sorbate ester provides heat stability (paragraphs 0026 and 0043).
However, Chow’s application is a EVOH polymer in the presence of phosphoric acid, and Chow does not disclose that the sorbate ester would provide heat stability in other polymer systems.


Grummitt does not disclose the use of the sorbate ester form of sorbic acid.

Upon updating the searches, Rody and Heller (US Patent 4,127,586, published 28 Nov. 1978, hereinafter Rody) and Kani (US Patent Application 2013/0065001 A1, published 14 Mar. 2013, hereinafter Kani) were found.  
Rody teaches the use of sorbic acid ester as a monomer along with vinylidene chloride in a polymer matrix that is blended with light protection agents (Abstract and col. 3, lines 43-52 and col. 4, lines 3-14).
Rody does not disclose vinylidene chloride polymer and sorbic acid ester itself as claimed or the amount of either component.
Kani teaches the inclusion of a conjugated polyene comprising sorbate ester as an oxygen scavenger in an EVOH polymer composition (Abstract and paragraphs 0103-0105).  
Kani does not disclose the use of an unpolymerized sorbate ester in a polymer formulation, and he does not disclose the use of a sorbate ester in formulations other than those containing EVOH polymers.

Claims 1 is allowable.  Claims 8-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions a composition, a method for producing the composition, a layer containing the composition, a method for producing the layer, an assembly containing the layer, a method for producing the assembly, and a package containing the assembly, as set forth in the Office Action mailed on 01 Nov. 2019, is hereby withdrawn and claims 8-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Given that claims 8-16 include all the limitations of allowable product claim 1, it is noted that present claims 8-16 are allowable over Kaas, Matheson, and Chow for the same reasons set forth above.

In light of the above, the present claims are passed to issue.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787